         Case 2:20-cv-01160-RSWL-MAA Document 18 Filed 06/22/20 Page 1 of 2 Page ID #:520



                     1   Payam Shahian (SBN 228406)
                         pshahian@slpattorney.com                                 JS6
                     2   Jacob Cutler (SBN 264988)
                         jcutler@slpattorney.com
                     3   STRATEGIC LEGAL PRACTICES, APC
                         1840 Century Park East, Suite 430
                     4   Los Angeles, CA 90067
                         Telephone: (310) 929-4900
                     5   Facsimile: (310) 943-3838
                     6   Attorneys for Plaintiff NEKISSA ZAREH
                     7

                     8
                                            UNITED STATES DISTRICT COURT
                     9
                                          CENTRAL DISTRICT OF CALIFORNIA
                    10

                    11
                         NEKISSA ZAREH,                       Case No.: 2:20-cv-01160-RSWL-MAA
                    12
                                    Plaintiff,               District Judge: Hon. Ronald S.W. Lew
                    13         v.                            Magistrate Judge: Maria A. Audero
                    14   FCA US, LLC; RUSSELL
                         WESTBROOK CDJR; and DOES 1
                    15   through 10, inclusive,                  JUDGMENT REGARDING
                                                                 PAYMENT OF ATTORNEY’S
                    16              Defendants.                  FEES, COSTS AND EXPENSES
                                                                 [17]
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25   ///
                    26   ///
                    27   ///
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                        JUDGMENT
         Case 2:20-cv-01160-RSWL-MAA Document 18 Filed 06/22/20 Page 2 of 2 Page ID #:521



                     1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                     2         Plaintiff Nekissa Zareh (“Plaintiff”) and Defendant FCA US LLC (“FCA US”)
                     3   (collectively, “the Parties”), resolved this matter by a California Code of Civil
                     4   Procedure Section 998 for $40,000 plus a motion for attorney’s fees, costs and
                     5   expenses.
                     6         The Parties subsequently resolved the attorney’s fees, costs and expenses
                     7   through a stipulation for $22,000 (See Dkt.15)
                     8         Accordingly, the Court enters JUDGMENT in the amount of $22,000 against
                     9   Defendant FCA US LLC.
                    10   IT IS SO ORDERED.
                    11

                    12
                         Date: 6/22/2020                       s/ RONALD S.W. LEW
                    13                                         Hon. Ronald S.W. Lew
                    14                                         U.S. DISTRICT JUDGE

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                  -2-
 BOCKIUS LLP
 ATTORNEYS AT LAW
                               JUDGMENT REGARDING PAYMENT OF ATTORNEY’S FEES, COSTS AND EXPENSES
   LOS ANGELES
